July 15, 2012




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                IN THE INTEREST OF A.T., A MINOR CHILD

NO. 14-14-00071-CV

                     ________________________________

       This court today heard a motion for rehearing filed by the Department of
Family and Protective Services. We order the motion be granted, and that the
court’s former judgment of July 1, 2014, be vacated, set aside, and annulled. We
further order this court’s memorandum opinion of July 1, 2014, withdrawn.

       This cause, an appeal from a judgment establishing paternity, terminating
parental rights, and appointing the Department of Family and Protective Services
as sole managing conservator signed December 12, 2013, was heard on the
transcript of the record. We have inspected the record and find error in the
judgment. We AFFIRM the part of the judgment of the court below establishing
paternity and terminating parental rights. We order the part of the judgment of the
court below appointing the Department of Family and Protective Services as sole
managing conservator REVERSED and REMAND the cause to the trial court for
proceedings consistent with the court’s opinion. If the trial court determines that
Troy J. Wilson and Georgette George-Wilson have standing to intervene, then the
trial court is instructed to commence the new trial no later than 180 days after
this court’s mandate issued. See Tex. R. App. P. 28.4(c).

      We order this decision certified below for observance.

      We further order the mandate be issued immediately.